IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                                                               United States Court of Appeals
                                                                        Fifth Circuit
                               No. 06-31284                          F I L E D
                             Summary Calendar
                                                                   September 27, 2007

                                                                 Charles R. Fulbruge III
                                                                         Clerk

UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

v.

FERNANDO HERRERA,

                                         Defendant-Appellant.




                Appeal from the United States District Court
                   for the Western District of Louisiana
                            No. 5:05-CR-50112




Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*


     Fernando Herrera pleaded guilty of conspiracy to distribute 50 grams or
more of methamphetamine or 500 grams or more of a mixture or substance con-


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-31284

taining methamphetamine and was sentenced to 324 months of imprisonment
and five years of supervised release. He argues that the district court violated
his Sixth Amendment rights when it treated the guideline range as the pre-
sumptively appropriate sentence and placed little, if any, weight on the other
sentencing factors described in 18 U.S.C. § 3553(a). The record does not support
that contention.
      Herrera contends that affording a presumption of reasonableness to his
sentence merely because it is within the guideline range is a violation of the
Sixth Amendment. That argument is foreclosed by Rita v. United States, 127 S.
Ct. 2456, 2462 (2007).
      Herrera claims his sentence is unreasonable. The record shows that the
district court gave adequate, proper reasons for its choice of a sentence within
the pertinent guideline range. See United States v. Nikonova, 480 F.3d 371, 376
(5th Cir. 2007), petition for cert. filed (May 21, 2007) (No. 06-11834); United
States v. Mares, 402 F.3d 511, 519-20 (5th Cir. 2005).
      AFFIRMED.




                                       2